Case 1:20-cv-01769-MJD-SEB Document 1 Filed 07/01/20 Page 1 of 3 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


DEBORAH MUN,                                            )   CAUSE NO. 1:20-cv-01769
                                                        )
                       Plaintiff,                       )
                                                        )
       v.                                               )
                                                        )
SAM’S EAST, INC.,                                       )
                                                        )
                       Defendant.                       )

                                     NOTICE OF REMOVAL

       Thomas L. Davis, counsel for defendant Sam’s East, Inc., states:

       1.      On March 11, 2020, plaintiff filed her Complaint for Damages against defendant

Sam’s East, Inc. in the Marion County Superior Court of Indiana, under Cause No. 49D02-2003-

CT-010838.

       2.      Sam’s East, Inc., an Arkansas corporation with its principal place of business in

Arkansas is a wholly-owned subsidiary of Walmart, Inc. Walmart, Inc. is a publicly traded

company on the New York Stock Exchange and traded under the symbol WMT, a Delaware

corporation with its principal of business in Arkansas. No publicly traded entity owns more than

10% of the company.

       3.      Plaintiff is a citizen of the state of Indiana.

       4.      The matter in controversy exceeds $75,000.00, exclusive of interests and costs;

this action does not arise under the Workmen’s Compensation laws of any state; is not brought

against a common carrier or its receivers or trustees; does not arise under 45 U.S.C. §§ 51-60;

and, therefore, this cause is removable to this Court under 28 U.S.C. § 1441(b).
Case 1:20-cv-01769-MJD-SEB Document 1 Filed 07/01/20 Page 2 of 3 PageID #: 2




       5.      This Notice of Removal is being filed with this Court within 30 days after receipt

of information, specifically plaintiff’s discovery responses, that this case is now applicable for

removal to this Court under 28 U.S.C. § 1446(b)(3).

       6.      Copies of all process, pleadings, and orders served upon petitioner in the state

court action are attached hereto. Promptly hereafter, written notice will be given to all adverse

parties and to the Clerk of the Marion County Superior Court of Indiana, that this Petition for

Removal is being filed with this Court.

       WHEREFORE, defendant prays that the entire state court action, under Cause No.

49D02-2003-CT-010838, now pending in the Marion Superior Court of Indiana, be removed to

this Court for all further proceedings.


                                                FROST BROWN TODD LLC

                                                By:               /s/Thomas L. Davis
                                                      Thomas L. Davis, #4423-49
                                                      Attorneys for Defendant




                                                2
Case 1:20-cv-01769-MJD-SEB Document 1 Filed 07/01/20 Page 3 of 3 PageID #: 3




                                   CERTIFICATE OF SERVICE

         Service of the foregoing was made by placing a copy of the same into the United States

Mail, first class postage prepaid, this 1st day of July, 2020, addressed to:

Jim Hurt
Ken Nunn Law Office
104 South Franklin Road
Bloomington, IN 47404

                                                                  /s/Thomas L. Davis
                                                      Thomas L. Davis
FROST BROWN TODD LLC
201 North Illinois Street, Suite 1900
P. O. Box 44961
Indianapolis, IN 46244-0961
317-237-3800
Fax: 317-237-3900
tdavis@fbtlaw.com

LR08000.0731163 4841-8492-1793v1




                                                  3
